Citation Nr: 1209362	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple myeloma as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran (Appellant or Claimant) served on active duty from January 1958 to January 1962, and from August 1963 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Due to the Veteran's place of residence, the RO in Phoenix, Arizona, subsequently assumed jurisdiction.  The Veteran initially requested a hearing before the Board, seated at the RO, but subsequently withdrew that request. 

Since the issuance of the June 2010 Statement of the Case, the Veteran submitted additional evidence regarding this claim.  In May 2011, the Veteran submitted a written waiver of Agency of Original Jurisdiction (AOJ) review for all evidence submitted since the June 2010 SOC.  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.

2.  The Veteran has been diagnosed as having multiple myeloma.

3.  The Veteran's multiple myeloma is related to in-service ionizing radiation exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for multiple myeloma are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant service connection for multiple myeloma; therefore, a review of VA's duties to notify and assist is not necessary regarding this issue.  

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 2002 &" Supp. 2011); 38 C.F.R. § 3.309(d) (2011).  The Veteran does not meet the requirements for presumptive service connection under the regulations of U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Specifically, the Veteran did not serve in any of the locations or participate in any of the operations required to be considered a "radiation-exposed veteran" according to the requirements of  38 C.F.R. § 3.309(d); therefore, the Board finds further discussion of the requirements for presumptive service connection under U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) to be unnecessary in this matter.  

Second, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.

Third, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2),(4) (2011).  The Board notes that multiple myeloma is one of the diseases listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(xv).  The procedures listed in 38 C.F.R. § 3.311 have not been followed; yet, as this decision will grant service connection for multiple myeloma, the Board finds further discussion of the requirements of 
38 C.F.R. § 3.311 to be unnecessary in this matter.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Multiple Myeloma

The Veteran contends that his multiple myeloma disability, diagnosed in March 2007, was caused by exposure to radiation during service.  He reports that he served as both a nuclear weapons inspector and as an instructor regarding nuclear weapons detonation during service from August 1963 to February 1972.  

First, the Board finds that the evidence is in equipoise on the question of whether the Veteran was exposed to ionizing radiation during service.  The evidence weighing in favor of the claim  includes the Veteran's service personnel records  indicate that the Veteran's Military Occupational Specialty (MOS) was that of a nuclear weapons maintenance specialist and career counselor.  

The evidence weighing against the claim includes service personnel records that indicate that the Veteran received zero doses of beta gamma radiation while performing his duties from May 17, 1964 to June 13, 1964; January 24, 1965 to February 20, 1965; and from November 7, 1965 to December 4, 1965.  An April 2010 summary of the Veteran's radiation exposure from the Army Dosimetry Center also indicated zero exposure to radiation during service.  The radiation measurements recorded in the service personnel records were taken from film badges worn by the Veteran during service.  In a May 2008 statement, the Veteran stated that he wore these badges while working as a warhead leak repairperson in Korea from 1964 to 1965.

Evidence that tends to support radiation exposure in service includes the Veteran's statement of detailed positions at which he worked during which he did not wear a film badge.  For example, from May 1965 to June 1966, the Veteran reported that he worked at a base at which weapons were maintained and disassembled prior to shipping, during which time the weapons were stored in contaminated containers.  The Veteran indicated that subsequently, from June 1966 to February 1970, he worked as an instructor of weapons and projectiles at the Defense Atomic Support Agency.  He reported that, during this tour, he was present when shells were broken down to their raw atomic ingredients.  The shells were then manually cleaned and returned to shell configuration.  The Veteran stated, from February 1970 to September 1970, he assisted in training of leaking repairs for warheads and worked as a site inspector for nuclear weapons facilities.  The Veteran contended that, during each of these periods of duty, he was exposed to radiation from the weapons, containers, and shells.  

In an August 2008 statement, a fellow service member wrote that he worked with the Veteran from May 1965 to January 1970 on a base in New Mexico and that, during that period of service, the Veteran worked on a maintenance crew for weapons and as a nuclear weapons instructor.  The service member stated that, as part of the Veteran's duties, the Veteran would escort weapons from storage to other areas of the base, to include instruction and maintenance facilities, and that during these transport operations no service member, to include the Veteran, wore film badges. 

The service member's August 2008 statement is incorrect in stating that the Veteran served at a base in New Mexico beginning in May 1965; service personnel records indicate that the  Veteran did not begin serving in New Mexico until June 1966.  Yet, as it corroborates the Veteran's accounts of his duties during service, the Board finds that the service member's August 2008 statement indicates credible evidence that the Veteran performed tasks around nuclear weapons for a number of years without wearing a badge.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  

The Board notes that the film badges in question are some evidence of the level of radiation exposure, but do not indicate definitively that the Veteran did not experience radiation exposure during service, especially in light of the Veteran's credible and corroborated statement that a dosimetry badge was not worn during all exposures to radiation.  

As will be explained more thoroughly below, other evidence in support of a finding of radiation exposure in service includes numerous medical opinions indicating that the presence of multiple myelomas itself strongly suggests radiation exposure, coupled with evidence of no radiation exposures outside of service.  The Veteran has presented credible evidence indicating that he worked as a realtor after service.  As the Veteran's post-service employment involved activities that would not have exposed to him to radiation, the doctors' opinions also tend to weigh in favor of a finding of in-service exposure to radiation.

As noted above, the service personnel records, based on the film badge readings, indicate that the Veteran was not exposed to radiation during service; yet, considering the Veteran's MOS and duties, the corroborated statements indicating that the Veteran worked with nuclear weapons without wearing a badge for years, and the medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran was exposed to ionizing radiation during service; therefore, resolving all doubt in the Veteran's favor on this question, the Board finds that the Veteran was exposed to ionizing radiation during service.

The Board also finds that the Veteran has been diagnosed as having multiple myeloma.  Specifically, private treatment records dated March 2007 indicate diagnosis and initial treatment for multiple myeloma.  Subsequent treatment records included in the claims file indicate further treatment.  

Finally, the  Board finds that the evidence is in relative equipoise on the question of whether the Veteran's multiple myeloma is related to in-service ionizing radiation exposure.  The Veteran has submitted numerous medical opinions indicating a nexus between in-service radiation exposure and his current multiple myeloma disorder.  For example, in a September 2007 letter, a private examiner, 
Dr. Katakkar, reported treating the Veteran for the previous nine months.  
Dr. Katakkar stated that the Veteran had multiple myeloma based on bone marrow findings and that the Veteran was being treated with thalidomide.  Having learned about the Veteran's in-service duties from the Veteran, Dr. Katakkar opined that there was no question that the Veteran had hematologic malignancy secondary to the (in-service) exposure to radiation.  Dr. Katakkar reasoned that the majority of patients with hematologic malignancies had either a spontaneous disease or a history of radiation or chemotherapy.  Knowing the Veteran's history of radiation exposure, Dr. Katakkar opined that it was most likely that the Veteran's current multiple myeloma was related to his in-service exposure to radiation.

In a May 2008 letter, Dr. Katakkar again noted the Veteran's in-service MOS and duties.  Dr. Katakkar stated that there was a known case control study which indicated a greater prevalence of multiple myeloma at four nuclear facilities.  Considering this study as an additional reason, Dr. Katakkar opined that the Veteran's multiple myeloma was associated with low level body penetration of ionizing radiation during the Veteran's service.  Dr. Katakkar noted that the exposure age was probably in agreement with the duties the Veteran performed between 1963 and 1970.  Having conducted an examination of the Veteran, to include the current effects of the multiple myeloma, Dr. Katakkar concluded that the Veteran had radiation-induced myeloma.

In a June 2008 letter, a private examiner, Dr. Patel, reported treating the Veteran over the past 10 years.  Dr. Patel noted that the Veteran had been diagnosed with multiple myeloma and was being treated by Dr. Katakkar, a hematology oncologist.  Dr. Patel noted that multiple myeloma had been linked to radiation exposure.  Considering the Veteran's MOS and duties, Dr. Patel reported having no doubt that the Veteran's myeloma was related to radiation exposure.

In a November 2008 letter, Dr. Katakkar stated that exposure to nuclear radiation was one of the leading causes of development for multiple myeloma.  Dr. Katakkar observed that individuals who worked around nuclear materials, in his experience, were likely to develop multiple myelomas even if they wore a radiation badge.  
Dr. Katakkar stated that the Veteran's response to the most recent therapeutic course was poor, as was usual in individuals with radiation-induced myeloma.   

The Board notes that Dr. Katakkar wrote the opinions based on reviews of the Veteran's symptoms as noted during treatment, clinical evidence, medical literature, and Dr. Katakkar's own experience as a hematology oncologist, which tends to increase the probative value of such opinions in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  The record does not contain a medical opinion weighing against the Veteran's claim.  Resolving reasonable doubt on the question of relationship of multiple myeloma to the in-service radiation exposure, the Board finds that the Veteran's multiple myeloma disorder is related to in-service exposure to radiation.  

For the reasons stated above, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for multiple myeloma are met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).  

	
ORDER

Service connection for multiple myeloma as a result of exposure to ionizing radiation is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


